Citation Nr: 1724038	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 5, 2016 and to an initial rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota. 

The RO issued a statement of the case in February 2017 denying an effective date prior to December 5, 2016 for the grant of a 20 percent evaluation for bilateral hearing loss prior to December 5, 2016.  The Board notes that the Veteran already had an appeal perfected for an increased initial rating for bilateral hearing loss prior to December 5, 2016.  Such being the case, this effective date claim is duplicative of the increased rating claim already on appeal.  Consequently, even though the Veteran submitted a substantive appeal regarding the purported effective date claim, this does not result in a new issue before the Board.  The issue on appeal is more accurately reflected as an increased initial rating claim, rather than as an effective date claim, and therefore will continue to be characterized as an increased initial rating claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 rating decision on appeal granted service connection for bilateral hearing loss and a noncompensable initial rating, effective from June 2014.  A December 2016 rating decision increased the Veteran's initial rating to 20 percent, effective from December 5, 2016.  The Veteran has asserted that he is entitled to a 20 percent rating all along.  In January 2017 the Veteran wrote to VA stating that he had talked to VA representatives who told him that he should be getting the 20 percent rating all the way back to May 2015.  The record contains a December 19, 2016 VA record (see Virtual VA file) which indicates that the Veteran's spouse spoke to a transition patient advocate and the Veteran's spouse indicated that the Veteran has received his award letter from his appeal and she asked if his new 20 percent would be retroactive back to the day he put in the claim. It was indicated that the transition patient advocate "verified this for her" and stated that she could look into the questions asked and also indicated that the Veteran's representative may be better able to answer her questions.  The Board notes that the record includes a December 2016 notification letter sent to the Veteran indicating that the 20 percent rating for bilateral hearing loss is effective December 5, 2016.   

The Veteran's claim must be remanded at this time to obtain additional VA records.  An April 13, 2015 VA audiology clinic note states that the Veteran was new to the VA audiology clinic.  It further states that the Veteran's auditory thresholds were measured that day.  The testing results are not contained in the Veteran's claims file.  The VA audiology clinic note provides information as to where the testing results were stored/saved.  These records must be associated with the Veteran's claims file and considered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA audiology clinic records dated from April 13, 2015 to present.  This must include a copy of the audiometric examination results of testing done on April 13, 2015.  If the April 13, 2015 testing results are only in graph format, arrange to have the audiogram interpreted to provide exact numbers, in decibels, for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz ).  If any records are not available, the reason for the inability for obtain the records should be documented.  

2.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




